Title: Cotton Tufts to John Adams, 14 April 1777
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      April 14. 1777
     
     We hear of your being at Philadelphia and wish You a comfortable Session there. The spring is now opening and with this (probably) some grand Important Scenes that will call for the Wisdom of the Politician and the Skill and Bravery of the Warrior. Troops are dayly marching from this State to the several Places of their Destination and were all the Levies compleated from the several States, America would make a respectable Figure and under Providence would be able to give a good Account of her Enemies. What Number of Troops are already raisd in this State I am not able to inform You, but am doubtful whether they exceed much more than half the Number required.
     An Act for regulating the Prices of Necessaries hath been made. The Cries of People demanded it. Much Pains was taken in framing it and the Prices were upon the whole judiciously set, and it was hoped that a chearful Compliance would have been paid to it. But to tell You the Truth, We are got into a wretched Hobble.
     The Act occasiond a sudden Stagnation of Business. All wholesale Business ceas’d at once, and People stood gaping at one another, waiting for the Operation of the Act—some few provoked, that their Avarice should be bounded, took every Method to defeat it. The Farmer began to complain of the Trader and the Trader of the Farmer and each in his Turn contrived to outwit the other. In the mean Time, no Pains taken to enforce the Act. And in this State We have been for some Time. Upon the whole, from all that appears, it must fall through. I hope no other State will adopt such a Measure, unless they fully acquaint themselves with the operation of this Law and the Difficulties attending such a Regulation any where. All have agreed that it is necessary that something should have been done, to prevent Monopoly and oppression. But what that is, is a matter of Dispute. Some suppose the lessening of the Medium, would be the most effectual Remedy, and that no other Measure will ever avail. It is of little consequence that You bind the Merchant—in spite of all Laws He will find Means to evade them, and when the Demand for his Goods are great and especially if they are scarce, he will have his Price where Money is plenty. But if Money is scarce, no one will buy but for Necessity and the Merchant will be oblig’d to submit in this Case to such a Price as he can get, and this I suppose will hold good with Respect to the Produce of Lands and other Things.—I am this Moment calld off and must bid You Adieu for the present having only Time to add that all our Families are well and that with the most Ardent Wishes for Your Health and Happiness, I am Yr. Affectionate Friend & H Sert.,
     
      C.T.
     
    